DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/04/2021 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1 and 16 has/have been amended and claim(s) 4 and 19 has/have been cancelled. Claims 1-3, 5-18, and 20-24 are now pending and have been considered below. 
Response to Amendment
The previous drawing and specification objections have been withdrawn in light of applicant's persuasive argument that fibers are disclosed in the specification.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9-18, 20, 22, and 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri (U.S. Patent No. 8,001,744) in view of Wilson et al. (U.S. Pub. No. 2012/0240502).
As per claim 1, Squitieri teaches a method of bonding floor pieces together (process for grouting floors; abstract), comprising: laying the floor pieces (tiles 20) down to produce a seam (at 21) between side-by-side floor pieces (figure 3A); and filling the seam with a bonding compound (via nozzle 32; figure 3A) comprising methyl methacrylate (abstract) and bonding the floor pieces (it is understood that the two part grout would cure and bond the pieces) without the application of heat required to cure the bonding compound during the bonding of the plastic floor pieces (it is understood that the application of heat is not used for bonding).  
Squitieri fails to disclose the floor pieces are plastic; and cutting a groove into the plastic floor pieces and along at least a part of the seam.
Wilson et al. discloses a groutable vinyl floor tile (title) comprising plastic (vinyl); and cutting a groove into the plastic floor pieces and along at least a part of the seam (corners 7 and 9 can be chamfered; paragraph 24; figure 2).
Therefore, from the teaching of Wilson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the floor grouting process of Squitieri such that the floor pieces are plastic; and cutting a groove into the plastic floor pieces and along at least a part of the seam, as taught by Wilson et al., in order to provide a lightweight plastic material to facilitate assembly and provide a predetermined grout size via the groove to simplify the grouting application.

As per claim 3, Squitieri teaches smoothing out an exposed surface of the bonding compound once the bonding compound is filled in the groove and before the bonding compound is cured (a leveling tool, such as a rubber or plastic blade is used to smooth the epoxy surface level even with the tile tape and evenly distribute the grout into the joint, and remove excess; col. 3, lines 1-5).  
 As per claim 5, Squitieri teaches allowing the bonding compound to cure in the groove (col. 8, lines 30-35).  
As per claim 7, Squitieri as modified in view of Wilson et al. teaches the groove is cut part way into the seam in a direction generally orthogonal with top surface planes of the plastic floor pieces (figure 2 of Wilson et al.), leaving an extent of the seam uncut with a space defined by confronting side edges at the uncut extent (as illustrated, there is a space between the confronting side edges where it is un-chamfered), and the bonding compound is filled in the space before the bonding compound is cured (in the combination, it is understood that the bonding compound of Squitieri would be filled in the space before the bonding compound is cured).  
As per claim 9, Squitieri teaches the groove cut into and along at least part of the seam is a U-shaped groove (it is understood that two edges of tile plus a bottom surface would create a U-shape).  
As per claim 10, Squitieri teaches filling the groove comprises dispensing the bonding compound in the groove via a dispenser gun (abstract).  

Although Squitieri teaches using its applicator gun with a two-part reactive epoxy grout formulation, Squitieri specifies that the two-part methyl methacrylate formulation is used “with the same procedures” as the epoxy formulation, that is, is used with the same applicator gun (abstract).
As per claim 12, Squitieri as modified in view of Wilson et al. discloses the plastic floor pieces are polyvinyl chloride (PVC) sheets (paragraph 22 of Wilson et al.).  
As per claim 13, Squitieri as modified discloses the bonding compound forms a chemical weld comprising intermixed materials of the plastic floor pieces (Squitieri teaches an applicator gun for dispensing a reactive two-part methyl methacrylate grout formulation; abstract; it is understood that reactive formulation would imply a chemical reaction between the adhesive and adhered surface).  
As per claim 14, Squitieri teaches a method of bonding floor pieces together (process for grouting floors; abstract), comprising: laying the floor pieces (tiles 20) down 
Although Squitieri discloses using its applicator with a two-part reactive epoxy grout formulation, Squitieri specifies that the two-part methyl methacrylate formulation is used “with the same procedures” as the epoxy formulation, that is, is used with the same applicator gun (abstract).
Squitieri fails to disclose the floor pieces comprise polyvinyl chloride (PVC); and cutting a groove into the PVC floor pieces and along at least a part of the seam; wherein the groove is cut part way into the seam in a direction generally orthogonal with top surface planes of the PVC floor pieces, leaving an extent of the seam uncut with a space defined by confronting side edges at the uncut extent.
Wilson et al. discloses a groutable vinyl floor tile (title) comprising polyvinyl chloride (PVC) (paragraph 22); and cutting a groove into the polyvinyl chloride (PVC) floor pieces and along at least a part of the seam (corners 7 and 9 can be chamfered; paragraph 24; figure 2); wherein the groove is cut part way into the seam (figure 2) in a 
Therefore, from the teaching of Wilson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the floor grouting process of Squitieri such that the floor pieces comprise polyvinyl chloride (PVC); and cutting a groove into the polyvinyl chloride (PVC) floor pieces and along at least a part of the seam; wherein the groove is cut part way into the seam in a direction generally orthogonal with top surface planes of the plastic floor pieces, leaving an extent of the seam uncut with a space defined by confronting side edges at the uncut extent, as taught by Wilson et al., in order to provide a lightweight plastic material to facilitate assembly and provide a predetermined grout size via the groove to simplify the grouting application.
As per claim 15, Squitieri teaches dispensing the bonding compound is performed via a dispenser gun (abstract), the dispenser gun having a first cartridge and a second cartridge, the resin part held in the first cartridge and the activator part held in the second cartridge (an applicator gun for dispensing a reactive two-part methyl methacrylate grout formulation pre-packaged into a two-part cartridge package for holding each part of the formulation and, as the two components are being dispensed, mixing the two-part components in a static mixer tube affixed to the front of the two-part cartridge; abstract, col. 8,11. 17—32).  

Although Squitieri discloses using its applicator gun with a two-part reactive epoxy grout formulation, Squitieri specifies that the two-part methyl methacrylate formulation is used “with the same procedures” as the epoxy formulation, that is, is used with the same applicator gun (abstract).
Squitieri fails to disclose the floor pieces are plastic; and providing a groove in the plastic floor pieces and along at least a part of the seam; wherein the groove is 
Wilson et al. discloses a groutable vinyl floor tile (title) comprising plastic (vinyl); and providing a groove in the plastic floor pieces and along at least a part of the seam (corners 7 and 9 can be chamfered; paragraph 24; figure 2); wherein the groove is provided part way into the seam (figure 2) in a direction generally orthogonal with top surface planes of the plastic floor pieces (figure 2), leaving an extent of the seam without a groove (as illustrated, there is a space between the confronting side edges where it is un-chamfered; figure 2).
Therefore, from the teaching of Wilson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the floor grouting process of Squitieri such that the floor pieces are plastic; and providing a groove in the plastic floor pieces and along at least a part of the seam; wherein the groove is provided part way into the seam in a direction generally orthogonal with top surface planes of the plastic floor pieces, leaving an extent of the seam without a groove, as taught by Wilson et al., in order to provide a lightweight plastic material to facilitate assembly and a provide predetermined grout size via the groove to simplify the grouting application.
As per claim 17, Squitieri teaches wherein the bonding compound comprises a resin part and an activator part. Squitieri discloses dispensing a reactive two-part methyl methacrylate grout formulation pre-packaged into a two-part formulation and, as the two 
Although Squitieri discloses using its applicator with a two-part reactive epoxy grout formulation, Squitieri specifies that the two-part methyl methacrylate formulation is used “with the same procedures” as the epoxy formulation, that is, is used with the same applicator gun (abstract).
In addition, Squitieri discloses using different ratios for the grouting (col. 6, lines 55-60) but fails to disclose the resin part comprises approximately 40-85 concentration percentage of methyl methacrylate.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to contrive any number of desirable ranges for a resin part such that the resin part comprising approximately 40-85 concentration percentage of the methyl methacrylate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Squitieri as modified to contrive any number of desirable ranges for a resin part such that the resin part comprising approximately 40-85 concentration percentage of the methyl methacrylate in order to find the optimal balance between an aesthetically pleasing seam and a structurally rigid bond. 

However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to contrive any number of desirable ranges for a resin part such that the resin part comprising approximately 40-85 concentration percentage of the methyl methacrylate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Squitieri as modified to contrive any number of desirable ranges for a resin part such that the resin part comprising approximately 40-85 concentration percentage of the methyl methacrylate in order to find the optimal balance between an aesthetically pleasing seam and a structurally rigid bond. 	
As per claim 20, Squitieri teaches removing a portion of the bonding compound protruding above top surfaces of the floor pieces once the bonding compound is at least partly cured (as illustrated, the compound is removed via a tool after application, whereby it is understood a partial curing would have taken effect; figure 3A), wherein an exposed surface of the bonding compound after removal is substantially flush with the top surfaces of the plastic floor pieces (a leveling tool, such as a rubber or plastic blade 
As per claim 22, Squitieri teaches using different ratios for the grouting (col. 6, lines 55-60) but fails to disclose the resin part comprises approximately 40-85 concentration percentage of methyl methacrylate.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to contrive any number of desirable ranges for a resin part such that the resin part comprising approximately 40-85 concentration percentage of the methyl methacrylate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Squitieri as modified to contrive any number of desirable ranges for a resin part such that the resin part comprising approximately 40-85 concentration percentage of the methyl methacrylate in order to find the optimal balance between an aesthetically pleasing seam and a structurally rigid bond. 	
As per claim 23, Squitieri as modified in view of Wilson et al. discloses the plastic floor pieces comprise polyvinyl chloride (PVC) (paragraph 22 of Wilson et al.).  

Claim(s) 6 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri (U.S. Patent No. 8,001,744) in view of Wilson et al. (U.S. Pub. No. 2012/0240502) and further in view of Rouse et al. (U.S. Pub. No. 2010/0193118).
As per claim 6, Squitieri as modified fails to disclose cutting the groove comprises cutting the groove via a power groover.
Rouse et al. discloses a method of bonding plastic floor pieces together (abstract) including cutting a groove via a power groover (paragraph 27).
Therefore, from the teaching of Rouse et al., it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the modified floor grouting process of Squitieri to include cutting the groove comprises cutting the groove via a power groover, as taught by Rouse et al. in order to facilitate construction by reducing assembly time.
As per claim 8, Squitieri as modified fails to disclose the groove has a depth that measures approximately three-fourths of the overall thickness of the plastic floor pieces at the seam, and the uncut extent of the seam constitutes the remaining extent of the groove.
Rouse et al. discloses a method of bonding plastic floor pieces together (abstract) including making the groove have a depth that measures approximately three-fourths of the overall thickness of the plastic floor pieces at the seam, and the uncut extent of the seam constitutes the remaining extent of the groove (paragraph 34).
Therefore, from the teaching of Rouse et al., it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the modified floor grouting process of Squitieri to include making the groove have a depth that .

Claim(s) 21 and 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri (U.S. Patent No. 8,001,744) in view of Wilson et al. (U.S. Pub. No. 2012/0240502) and further in view of Kazu (JP 01201583 A with Derwent translation).
As per claims 21 and 24, Squitieri as modified fails to disclose the PVC floor pieces further comprise an embedded fiber reinforcement.  
	Kazu discloses a synthetic fiber reinforced PVC tile (Derwent title).
	
Therefore, from the teaching of Kazu, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the modified floor grouting process of Squitieri to include a tile with embedded fiber reinforcement, as taught by Kazu in order to create a stronger and more resilient tile to prevent damage due to excessive use.

Response to Arguments
Applicant's arguments have been carefully considered but were not found persuasive. Applicant provides the argument that in Squitieri its tiles and floor grout need to withstand harsh environments, where heavy foot traffic and aggressive cleaning agents are used daily for commercial kitchens and bathrooms; and that one of ordinary skill in the art would not look to Wilson’s luxury tiles with a look and feel of ceramic tiles 
The examiner has thoroughly considered the affidavit and declaration of 10/04/2021 from the Applicant traversing the rejection. With regards to the submission that Squitieri’s tiles are used for heavy foot traffic and aggressive cleaning agents, the examiner respectfully disagrees that Squitieri would not look to Wilson for the two reasons stated in the previous paragraph. With the regards to the argument that the reasoning / rationale as to combining the references (to provide a greater surface area for the grout to create a stronger bond, would not prompt one of ordinary skill in the art to do so), the argument was found persuasive and this rationale has been withdrawn. However, the examiner found that there would be a greater motivation to modify the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633